Webster defines a "pool" to be: "A small and rather deep collection of (usually) fresh water, as one supplied by a spring, or occurring in the course of a stream."
The Century Dictionary defines a "pool" to be: "A part of a small stream where the bed suddenly deepens and broadens, forming a relatively still, deep and wide stretch of water."
The statute (art. 780, P.C.) is: "Any person who shall take or catch . . . any fish by means of seines . . . in any lake, pool or pond . . . without the consent of the owner of such lake, pool or pond, shall be" punished, etc. There can be no question but that the Legislature meant and intended by "pool" in this statute just exactly the body of water defined by the lexicographers above quoted. In fact, every one in this country knows that a pool means a body of water occurring in a creek or stream whether the water be running or not. The uncontradicted evidence shows appellant caught fish with a seine out of a hole of water — pool — in Paint Creek, without the owner's consent. This was exactly what the law said should be punished. The law was intended to protect the owner of the fish on his own premises. The evidence does not show the fish were taken out of a stream, or water course, as contradistinguished from a pool therein, but out of a pool in a creek.
The judgment should be affirmed, not reversed. I dissent. *Page 179